DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on May 27, 2019. 
Claims 1-12 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Christine Huynh.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “control unit” in claims 1-2 and 4-11, which is interpreted in light of the instant specification at [0020] (Control unit recited as a “small computer to control the parts and units of the unmanned aircraft 1 including the motors”), “position detection unit” in claim 5, which is interpreted in light of the instant specification at [0023] (position detection unit recited as “Global Positioning System (GPS) receiver”), “image capturing unit” in claim 6, which is interpreted in light of the instant specification at [0024] (image capturing unit recited as “common digital camera capable of capturing still images and moving images”), “soft landing device” in claim 9, which is interpreted in light of the instant specification at [0010] (soft landing device recited as “soft landing device may be configured as a device for making a soft landing by using a parachute or an airbag”), and “motor driving control unit” in claim 11, which is interpreted in light of the instant specification at [0031] (motor driving control unit recited as “electronic speed controller ESC”).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (US 20170313433 A1) in further view of Derenick et al. (US 20160114905 A1).
Regarding claims 1-2 and 5-12: 
With respect to claims 1 and 12, Ozaki teaches:
a plurality of motors configured to drive the plurality of rotors respectively; (“the helicopter having a plurality of rotors is configured to be electrically operated. The helicopter includes electric motors, at least one battery, a generator, an engine, and a battery abnormality detecting section. The electric motors drive the rotors.” [0016], “the plurality of electric motors is provided for driving each of the rotors.” [0022])
a control unit configured to control at least the plurality of motors; (“The control unit 6 is configured as a small computer. The control unit 6 can control the flight of the multicopter 100 in accordance with an operation command by radio from the user.” [0054], “control for landing when abnormality of the electric motors 2 is detected by the control unit 6 and abnormality is occurred will be described with reference to FIG. 2 and FIG. 6. FIG. 6 is a flowchart showing an example of control that is performed in the control unit 6 with respect to abnormality of the electric motor 2.” [0070]) 
wherein in a case of having detected an abnormality during flight, the control unit identifies a forced landing site and controls at least part of the plurality of motors to make a landing at the identified forced landing site; (“When the operation condition detecting section 7 detects abnormality in the multicopter 100, the control unit 6 selects an appropriate landing mode, and then makes forced landing of the multicopter 100.” [0065], “control unit 6 obtains the number and position of the electric motors 2 in which abnormality is occurred, from the motor condition detecting section 72 (step S202), and reads a landing mode selection map from the storage unit 61 (step S203). Then, the control unit 6 determines whether or not forced landing is needed, 
However, Ozaki does not teach the limitation of identifying the landing site, but Derenick teaches (“a probabilistic safe landing area determination (SLAD) is performed for an aircraft. SLAD may be implemented in autonomous aircraft, such as optionally-piloted vehicles (OPVs) and unmanned aerial vehicles (UAVs)” [0022]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Ozaki’s multicopter with Derenick’s safe landing determination because “When OPVs and UAVs are operated autonomously in flight, they must identify a landing area prior to landing. To account for unpredictable landing area conditions, OPVs and UAVs must use a perception system to identify factors that may impede a safe landing” See Derenick [0003].

With respect to claim 2, Ozaki in combination with Derenick, as shown in the rejection above, discloses the limitations of claim 1: 
The combination of Ozaki in view of Derenick teaches a multicopter with safe landing determination of claim 1. Ozaki does not teach but Derenick further teaches wherein the control unit identifies the forced landing site from among a plurality of predetermined sites; (“A processing subsystem of the aircraft updates a probabilistic safe landing area map based on comparing extracted features of the sensor data with a probabilistic safe landing area model. The probabilistic safe landing area model defines probabilities that terrain features are suitable for safe landing of the aircraft. A list of ranked landing areas is generated based on the probabilistic safe landing area map.” [0004], “comparing probability values in the probabilistic safe landing area map to a threshold level indicative of a safe landing area. Safe landing areas 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Ozaki’s multicopter with Derenick’s safe landing determination because “When OPVs and UAVs are operated autonomously in flight, they must identify a landing area prior to landing. To account for unpredictable landing area conditions, OPVs and UAVs must use a perception system to identify factors that may impede a safe landing” See Derenick [0003].

With respect to claim 5, Ozaki in combination with Derenick, as shown in the rejection above, discloses the limitations of claim 2: 
The combination of Ozaki in view of Derenick teaches a multicopter with safe landing determination of claim 2. Ozaki does not teach but Derenick further teaches: 
a position detection unit configured to detect a current position; (“further embodiments could include receiving position data for the aircraft, determining positions of the potential landing areas and the aircraft based on the position data, and correlating the sensor data to the position data.” [0011]) 
wherein the control unit identifies the forced landing site from among the plurality of predetermined sites, based at least on the current position detected by the position detection unit; (“In establishing a preferred safe landing area, the aircraft computer system 118 can check a mission model and/or other constraints to identify preferences and known risks to avoid. For instance, a mission model may establish a target 142, where a safe landing area in closer proximity to the target 142 is preferred.” [0027]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Ozaki’s multicopter with Derenick’s safe landing determination 

With respect to claim 6, Ozaki in combination with Derenick, as shown in the rejection above, discloses the limitations of claim 1: 
The combination of Ozaki in view of Derenick teaches a multicopter with safe landing determination of claim 1. Ozaki does not teach but Derenick further teaches: 
further comprising an image capturing unit; (“The aircraft computer system 118 processes, in one non-limiting embodiment, raw data acquired through the sensing system 120 while the autonomous UAV 100 is airborne. The sensors 122 can capture sensor data of a terrain 130. In an embodiment, the sensors 122 may include one or more of: a downward-scanning LIDAR scanner, a video camera, a multi-spectral camera, a stereo camera system, a structure light-based 3D/depth sensor, a time-of-flight camera, a LADAR scanner, a RADAR scanner, or the like in order to capture sensor data indicative of the terrain 130” [0026]) 
wherein the control unit identifies the forced landing site, based at least on an image of a ground captured by the image capturing unit; (“the sensors 122 may include one or more of: a downward-scanning LIDAR scanner, a video camera, a multi-spectral camera, a stereo camera system, a structure light-based 3D/depth sensor, a time-of-flight camera, a LADAR scanner, a RADAR scanner, or the like in order to capture sensor data indicative of the terrain 130… The navigation system 134 in combination with the sensor data may be used to determine positions or geographic locations of potential landing areas 132.” [0026]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Ozaki’s multicopter with Derenick’s image capturing for safe 

With respect to claim 7, Ozaki in combination with Derenick, as shown in the rejection above, discloses the limitations of claim 6: 
The combination of Ozaki in view of Derenick teaches a multicopter with safe landing determination of claim 6. Ozaki does not teach but Derenick further teaches wherein the control unit divides the image of the ground into a plurality of sections, determines safety degrees of the plurality of sections, and identifies the forced landing site included in the image of the ground, based at least on the determined safety degrees of the plurality of sections; (“the aircraft computer system 118 of the SLAD system 106 observes the terrain 130 and determines current conditions at the potential landing areas 132 for the autonomous UAV 100. A geospatial grid 136 subdivides the potential landing areas 132 into a plurality of cells 138 for analysis. The geospatial grid 136 may exist as a data structure in the aircraft computer system 118, with sizing and geographic coordinates defined across an area of the terrain 130 to be observed using the sensors 122. Sensor data for the cells 138 can be collected over a period of time. Using feature extraction for visual information and/or depth information, a probabilistic safe landing area map can be developed and updated based on comparing extracted features of the sensor data with a probabilistic safe landing area model” [0027]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Ozaki’s multicopter with Derenick’s safe landing determination “in order to capture sensor data indicative of the terrain” See Derenick [0026] and “performing a probabilistic safe landing area determination for an aircraft.” See Derenick [0014]. 

With respect to claim 8, Ozaki in combination with Derenick, as shown in the rejection above, discloses the limitations of claim 7: 
The combination of Ozaki in view of Derenick teaches a multicopter with safe landing determination of claim 7. Ozaki does not teach but Derenick further teaches wherein the control unit determines the safety degrees of the plurality of sections by using a learned model; (“As part of generating the list of ranked landing areas 312, the mission-level optimization logic 310 can also perform a mission-level optimization to order the list of ranked landing areas 312 according to one or more of a mission model 216 and constraints 218.” [0034], “For example, pattern matching using a scale-invariant feature transform can search for specific shapes. Depth data can be checked for substantial uniformity over geospatial locations. Data sets defining planes over the same geospatial area can be used for feature extraction and increased confidence in safe landing zone vs. unsafe landing zone determinations.” [0032])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Ozaki’s multicopter with Derenick’s safe landing determination for “performing a probabilistic safe landing area determination for an aircraft.” See Derenick [0014] and “The probabilistic safe landing area model defines probabilities that terrain features are suitable for safe landing of the aircraft.” [0004]

With respect to claim 9, Ozaki in combination with Derenick, as shown in the rejection above, discloses the limitations of claim 1: 
The combination of Ozaki in view of Derenick teaches a multicopter with safe landing determination of claim 1. Ozaki further teaches: 
a soft landing device for making a soft landing; (“When the current flight level α of the multicopter 100 is above the flight level setting value β, as shown in FIG. 4, forced landing (soft 
wherein in the case of having detected the abnormality during flight and a case that a landing at a specific forced landing site is impossible, the control unit actuates the soft landing device; (“The emergency landing system 8 is used for emergency landing (forced landing) in abnormality occurrence of the multicopter 100. The airbag 81 and the parachute 82 are used as an auxiliary landing system in forced landing.” [0059], “If forced landing is needed, the control unit 6 selects the forced landing mode and then immediately makes landing of the multicopter 100 (step S103)… When the current flight level α of the multicopter 100 is above the flight level setting value β, as shown in FIG. 4, forced landing (soft landing) of the multicopter 100 is made by opening both of the airbag 81 and the parachute 82 (step S107).” [0068]) 

With respect to claim 10, Ozaki in combination with Derenick, as shown in the rejection above, discloses the limitations of claim 1: 
The combination of Ozaki in view of Derenick teaches a multicopter with safe landing determination of claim 1. Ozaki further teaches wherein the control unit detects the abnormality, based on information received from outside; (“When the operation condition detecting section 7 detects abnormality in the multicopter 100, the control unit 6 selects an appropriate landing mode, and then makes forced landing of the multicopter 100.” [0065], “The control unit 6 can control the flight of the multicopter 100 in accordance with an operation command by radio from the user. The control unit 6 can allow the multicopter 100 to land when the operation condition detecting section 7 detects abnormality in the multicopter 100.” [0054]) 

With respect to claim 11, Ozaki in combination with Derenick, as shown in the rejection above, discloses the limitations of claim 1: 
The combination of Ozaki in view of Derenick teaches a multicopter with safe landing determination of claim 1. Ozaki further teaches wherein the control unit controls the motors via a motor driving control unit and detects an abnormality in one or more of the motors, based at least on operation information of the motors received from the motor driving control unit; (“The motor condition detecting section 72 is configured to detect a motor abnormality such as overheating, vibration and rotation instability, rotation speed of the motors, rotation torques, and the like. For example, when the motor condition detecting section 72 detects an abnormal driving current while comparing a driving current of each of the electric motors 2 with a preset reference value, it can be determined that the motor is abnormal.” [0058], “When the battery condition detecting section 71 detects abnormality of the main battery 3, the control unit 6 transmits an operation command to the engine 5 and the generator 4 and transmits a switching command to the electric power supply changeover switch 11, and thereby controls such that the electric power is supplied from the generator 4 to the electric motors 2.” [0064]) 

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (US 20170313433 A1) in further view of Derenick et al. (US 20160114905 A1) in further view of Spinelli et al. (US 9520066 B2). 
Regarding claims 3-4: 
With respect to claim 3
The combination of Ozaki in view of Derenick teaches a multicopter with safe landing determination of claim 2. Ozaki in combination with Derenick does not teach but Spinelli teaches wherein at least part of the plurality of predetermined sites are one or more arbitrary sites set by an operator or one or more sites set on a map in advance; (“collecting data, analyzing the data, identifying possible landing sites, generating spanning trees for each identified landing site, and selecting a landing site may be performed during a flight planning process” (17)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Ozaki’s multicopter and Derenick’s safe landing determination with Spinelli’s landing site determination in order “to identify safe landing sites, to analyze the safe landing sites, and to select a landing site and a flight path to the safe landing sites” See Spinelli (31). 

With respect to claim 4, Ozaki in combination with Derenick, as shown in the rejection above, discloses the limitations of claim 2: 
The combination of Ozaki in view of Derenick teaches a multicopter with safe landing determination of claim 2. Ozaki further teaches wherein the control unit controls the plurality of motors to automatically fly in accordance with information on a flight route to a destination site including one or a plurality of via-points, and identifies, in the case of having detected the abnormality during flight, the forced landing site from among the plurality of predetermined sites, based at least on one or more via-points where the unmanned aircraft has passed through; (“The control unit 6 can allow the multicopter 100 to land when the operation condition detecting section 7 detects abnormality in the multicopter 100.” [0054], “the control unit 6 operates the engine 5 and the generator 4, and thereby supplies the electric power to the electric motors 2 in place of the main battery 3 (step S109) and makes the flight of 
However, Ozaki in combination with Derenick does not teach the limitation having a plurality of predetermined points for the landing site, but Spinelli teaches having a plurality of predetermined points for the landing site (FIG. 10A shows a selected spanning flight path indicating a plurality of points the aircraft follows on a selected path, “collecting data, analyzing the data, identifying possible landing sites, generating spanning trees for each identified landing site, and selecting a landing site may be performed during a flight planning process” (17), “the spanning trees for each landing site along a flight path may be generated in real-time, and can be pre-calculated during a flight planning stage” (50), “the altitude for points along the spanning tree are pre-calculated in the spanning tree, the routing tool 100 can instantly know at what altitude the aircraft needs to be in order to make it to the given landing location.” (57)). It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Ozaki’s multicopter and Derenick’s safe landing determination with Spinelli’s landing site determination in order “to identify safe landing sites, to analyze the safe landing sites, and to select a landing site and a flight path to the safe landing sites” See Spinelli (31). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure. 
Henderson (US 20170212528 A1) is pertinent because “The target landing area 106 may be predetermined, or the target landing area 106 may be dynamically determined before or during the landing process. Dynamically determining the target landing area 106 may occur when an 
Wang et al. (US 8979023 B1) is pertinent because “Additional aspects of the invention may be directed to a method for protecting an aerial vehicle from impact, the method comprising providing an inflatable member coupled to the aerial vehicle and by means of a control mechanism powered independently from the aerial vehicle, a compressed gas to flow into the inflatable member” [column 2, lines 31-37] which pertains to the aircraft detecting a malfunction and activating a soft landing device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday-Friday 8 am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662            

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662